Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3-9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/18/2022. 
Applicant’s election without traverse of claims 1-2 in the reply filed on 01/18/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Singh (US20040022602A1)
Regarding claim 1, Singh discloses a device for fixing members (abstract), in which a plurality of members (fig.2: (1-3)) are placed in a layered manner between a die 
the plurality of members are pressed and fixed by the die and the punch relatively moved so as to come closer to each other (fig.2) (paragraph 0020), 
wherein the plurality of members include a first member including a first fixation portion (fig.4: (1)), 
a second member including a second fixation portion smaller than the first fixation portion (fig.4: the bottom part of the element (4) at the angle B), and 
a third member including a third fixation portion larger than the second fixation portion (fig.4: (2)), 
the die includes a projected portion (fig.2: (16)) that protrudes toward the punch, 
the punch includes a sheltering portion (fig.2: the sheltering between the pads (14)) recessed along a shape of the second fixation portion (fig.2: (4)), and 
the die and the punch are relatively moved so as to come closer to each other and press the first fixation portion and the third fixation portion (fig.2), thereby forming an extruded portion and forming a recess-projection fitting structure in a thickness direction (fig.4), so that the second fixation portion is sandwiched and fixed between the first fixation portion and the third fixation portion (fig.4) (paragraphs 0020-0021).  

Regarding claim 2, Singh discloses wherein the sheltering portion does not press the plurality of members (paragraphs 0004 and 0027: the top of the element (4) is flush with top element (1), “i.e. the bottom of the punch (13) does not press the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Bellaire (DE102009005234B4 attached NPL, English Machine translation) in view of Slasinski (US4897912A).
Regarding claim 1, Bellaire discloses a device for fixing members (paragraph 18), in which a plurality of members (fig.2: (1-3)) are placed in a layered manner between a die (fig.4: (5)) and a punch (fig.4: (4)) disposed in an opposed manner (paragraph 156), and 
the plurality of members are pressed and fixed by the die and the punch relatively moved so as to come closer to each other (fig.1) (paragraph 0020), 

a second member including a second fixation portion smaller than the first fixation portion (fig.2: (3)), and 
a third member including a third fixation portion (fig.2: (3)) larger than the second fixation portion (fig.2: (2)), 
the die includes a projected portion (fig.4: see the middle project of the element (5)) that protrudes toward the punch, and 
the die and the punch are relatively moved to come closer to each other and press the first fixation portion and the third fixation portion, thereby forming an extruded portion and forming a recess-projection fitting structure in a thickness direction (fig.1)), so that the second fixation portion (fig.1: (3)) is sandwiched and fixed between the first fixation portion and the third fixation portion (fig.2) (paragraph 0020).  

Bellaire does not disclose the punch includes a sheltering portion the sheltering between the pads recessed along a shape of the second fixation portion,

Slasinski teaches a device for fixing members (abstract), in which a plurality of members (fig.6: (34) and (36)) are placed in a layered manner between a die (fig.6: (30)) and a punch (fig.6: (86)) disposed in an opposed manner (col.4 lines 1-5  and lines 44-48, and 
the plurality of members are pressed and fixed by the die and the punch relatively moved so as to come closer to each other, 

a second member including a second fixation portion smaller than the first fixation portion (fig.6: (36)), 
the die includes a projected portion (fig.6: (32)) that protrudes toward the punch, 
the punch includes a sheltering portion (fig.6: the shelter between elements (94)), 
Both of the prior arts of Bellaire and Slasinski are related to a device for fixing members, in which a plurality of members are placed in a layered manner between a die and a punch disposed in an opposed manner;
Chosen the shape punch of the is depending on the shape of the product;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the punch of the apparatus of Bellaire by the punch includes a sheltering portion the sheltering between the pads recessed along a shape of the second fixation portion as taught by Slasinski in order to meet a specific shape as desired, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
Regarding claim 2, Slasinski teaches wherein the sheltering portion does not press the plurality of members (fig.6 and col.4 lines 44-48).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725                                                                                                                                                                                                        /JESSICA CAHILL/Primary Examiner, Art Unit 3753